
	

113 HR 4476 IH: Cleaning Product Right to Know Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4476
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require ingredient labeling of certain consumer cleaning products, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Cleaning Product Right to Know Act of 2014.
		2.Cleaning products labeling requirement
			(a)Labeling requirementBeginning 1 year after the date of enactment of this Act, a cleaning product manufactured for sale,
			 offered for sale, distributed in commerce, or imported to the United
			 States after such date shall bear a label on the product’s container or
			 packaging with a complete and accurate list of all the product’s
			 ingredients, including the individual ingredients in dyes, fragrances, and
			 preservatives. Ingredients shall be listed in accordance with the
			 following:
				(1)Each ingredient shall be listed by the name assigned to it by the International Nomenclature of
			 Cosmetic Ingredients. If there is no such name, by the name assigned to it
			 by the International Union of Pure and Applied Chemistry. If there is no
			 such name, the ingredient may be listed by its common chemical name.
				(2)Ingredients shall be listed in descending order of predominance in the product by weight, other
			 than ingredients that constitute less than 1 percent of the product, which
			 may be listed at the end in any order.
				(b)Exemptions
				(1)Exemption for undetectable ingredientsThe Commission may exempt from the labeling requirement an ingredient that is present in a cleaning
			 product at such low levels that detection of the ingredient in the product
			 is not technologically feasible.
				(2)Exemption for ingredients constituting trade secrets
					(A)In generalAn ingredient may be exempt from the labeling requirements of this section if the manufacturer
			 demonstrates to the Commission that such ingredient is a trade secret, as
			 determined by the Commission under subparagraph (D), based on a claim
			 submitted by the manufacturer under subparagraph (B). An exemption for an
			 ingredient under this paragraph shall be for a period of 5 years, after
			 which the manufacturer may again submit a claim for an additional 5-year
			 exemption.
					(B)Claims of trade secrecyA manufacturer making a claim that an ingredient is a trade secret shall file such claim with the
			 Commission. Such claim shall contain—
						(i)the identity of the person making the claim;
						(ii)a brief description of the information for which trade secret protection is being claimed;
						(iii)the period of time for which trade secret protection is claimed and a justification for the period
			 selected;
						(iv)the extent to which the information is known by employees or others involved with the facility or
			 business, and whether or not those individuals with knowledge are bound by
			 non-disclosure agreements;
						(v)the extent to which the information is known outside of the facility or business of the person, and
			 whether or not individuals with such knowledge are bound by non-disclosure
			 agreements;
						(vi)the measures taken to restrict access to and safeguard the information, and whether or not the
			 person plans to continue utilizing such measures;
						(vii)copies of, or references to, any pertinent confidentiality determinations previously made by any
			 public agencies;
						(viii)the estimated dollar value of the claimed information to the person’s facility or business, and to
			 that person’s competitors;
						(ix)the amount of effort or money expended by the person’s facility or business in developing the
			 information;
						(x)the ease or difficulty with which the information could be properly acquired, duplicated or
			 reverse-engineered by others;
						(xi)a description of the nature and extent of substantial harm that would be caused if the information
			 were made public, including an explanation of the causal relationship
			 between disclosure and the harmful effects claimed;
						(xii)the signature of the person’s general counsel or other executive with knowledge of the preparation
			 of the substantiating information certifying under penalty of perjury,
			 based upon the knowledge and belief of the signatory, that—
							(I)the substantiating information is true, accurate, and complete;
							(II)the information for which trade secret protection is claimed is not otherwise publicly available;
			 and
							(III)there is a reasonable basis to assert trade secret protection for the information so claimed; and
							(xiii)the name, mailing address, telephone number and email address of the individual to be contacted if
			 any additional information is needed by the Commission to make a
			 determination.
						(C)LimitationNo ingredient may be claimed as a trade secret if such ingredient—
						(i)is publicly known to be in the product;
						(ii)can be discovered through a standard process of reverse engineering;
						(iii)is a hazardous substance within the meaning of section 2(f) of the Federal Hazardous Substances Act
			 (15 U.S.C. 1261(f)); or
						(iv)is a substance—
							(I)meeting the criteria for category 1 or category 2 for any of the toxicity endpoints established by
			 the Globally Harmonized System for the Classification and Labeling of
			 Hazardous Substances that causes an adverse effect that has been
			 demonstrated in humans or other exposed organisms; or
							(II)for which the weight of evidence (such as demonstration of an adverse effect, laboratory studies,
			 or data for a chemical from the same chemical class that exhibits that
			 adverse effect) demonstrates the potential for an adverse effect in humans
			 or other exposed organisms, including actual or potential effects of
			 exposure to the chemical substance or mixture on mortality, morbidity,
			 including carcinogenesis, reproduction, growth and development, the immune
			 system, the endocrine system, the brain or nervous system, other organ
			 systems, or any other biological functions in humans or nonhuman
			 organisms.
							(D)CPSC determinationAs promptly as practicable after receiving the information submitted by a manufacturer, the
			 Commission shall make a determination on the basis of such information as
			 to whether the ingredient is a legitimate trade secret and shall notify
			 the manufacturer of its determination.
					(c)Treatment under the FHSAA cleaning product that is not in conformity with the labeling requirements of subsection (a) and
			 not exempt from such requirements pursuant to subsection (b) shall be
			 treated as a substance defined in section 2(p) of the Federal Hazardous
			 Substances Act (15 U.S.C. 1261(p)) for purposes of such Act.
			(d)No effect on existing labeling requirementsNothing in this Act shall be interpreted as having any effect on any labeling requirements in
			 effect before the date of enactment of this Act as described in section
			 2(p) of the Federal Hazardous Substances Act (15 U.S.C. 1261(p)).
			(e)Rulemaking AuthorityThe Commission may issue such regulations it determines necessary to provide for the effective
			 enforcement of this Act, and shall consult with the Administrator of the
			 Environmental Protection Agency as necessary.
			3.Public right to know petition
			(a)PetitionAny person may submit a petition to the Commission alleging that a cleaning product available in
			 interstate commerce does not satisfy the labeling requirements of this
			 Act.
			(b)Action by the CommissionThe Commission shall notify a petitioner of the receipt of a petition within 30 days after receipt
			 of such petition. The Commission shall investigate the claims made by the
			 petition and make a determination as to the validity of such claims within
			 180 days after acknowledging the receipt of such petition. If the
			 Commission sustains the claim or claims made by the petition, the
			 Commission shall initiate the proper enforcement actions required by law.
			(c)RegulationsThe Commission may issue such regulations as it determines necessary to require that petitions
			 include a reasonable evidentiary basis for the claims made therein.
			4.Required internet disclosure
			(a)Manufacturer DisclosureEach manufacturer of a cleaning product shall make available in a clear and conspicuous location on
			 the website of such manufacturer, if the manufacturer maintains a website,
			 a complete list of each of the manufacturer’s cleaning products’
			 ingredients not later than 6 months after the date of enactment of this
			 Act.
			(b)Content and requirements of disclosureThe disclosure required by subsection (a) shall—
				(1)name and list the product’s ingredients in the manner prescribed in section 3;
				(2)be reviewed every 120 days and revised as necessary to reflect changes to cleaning products;
				(3)include the appropriate Chemical Abstract Services number for each ingredient;
				(4)identify any potential adverse health effect of each ingredient in the cleaning product and use the
			 appropriate signal word or hazard descriptor as prescribed in section 2(p)
			 of the Federal Hazardous Substances Act (15 U.S.C. 1261(p)); and
				(5)be sortable by product, ingredient, adverse health effect, and other categories as determined by
			 the Commission.
				(c)Commission DisclosurePromptly after the date set forth in subsection (a), the Commission shall provide on the website of
			 the Commission a web page that aggregates the information made available
			 by manufacturers under such subsection and that allows users to compare
			 products made by different manufacturers. Such web page shall be reviewed
			 every 6 months and revised as necessary to reflect changes to cleaning
			 products.
			(d)Language accessibilityThe disclosures required to be made on a website or web page subject to this section shall be
			 available in English, Spanish, and any other language the Commission
			 determines necessary to ensure that users of a cleaning product in the
			 United States are informed as to the complete list of the product’s
			 ingredients and potential adverse health effects.
			5.Enhanced penaltiesSection 5(c)(1) of the Federal Hazardous Substances Act (15 U.S.C. 1264(c)(1)) is amended by
			 striking $15,000,000 and inserting $30,000,000.
		6.ReportingNot later than 2 years after the date of enactment of this Act and every 2 years thereafter, the
			 Commission shall prepare a report on compliance with the labeling
			 requirement of this Act and the enforcement activities of the Commission,
			 and shall transmit such report to Congress and make it publicly available
			 on the Internet.
		7.PreemptionNothing in this Act affects the right of a State or political subdivision of a State to adopt or
			 enforce any regulation, requirement, or standard of performance that is
			 different from, or in addition to, a regulation, requirement, liability,
			 or standard of performance established pursuant to this Act unless
			 compliance with both this Act and the State or political subdivision of a
			 State regulation, requirement, or standard of performance is impossible,
			 in which case the applicable provision of this Act shall control.
		8.DefinitionsIn this Act:
			(1)Adverse health effectThe term adverse health effect means a chemical or biochemical change, anatomic change, or functional impairment, or a known
			 precursor to such a change or impairment, that—
				(A)has the potential to impair the performance of an anatomic structure of a vital system of an
			 organism or progeny of an organism;
				(B)causes irreversible change in the homeostasis of an organism;
				(C)increases the susceptibility of an organism or progeny of an organism to other chemical or
			 biological stressors or reduces the ability of an organism or progeny of
			 an organism to respond to additional health or environmental challenges;
			 or
				(D)affects, alters, or harms the environment such that the health of humans or other organisms is
			 directly or indirectly threatened.
				(2)Air care productThe term air care product means a chemically formulated consumer product designed to clean and freshen air or to deodorize
			 and neutralize unwanted odors in the indoor air, including solid gels, air
			 freshener spray, an outlet or battery operated air freshener, a hanging
			 car air freshener, and a potpourri product.
			(3)Automotive productThe term automotive product means a chemically formulated consumer product designed to maintain the appearance of a motor
			 vehicle, but does not include automotive paint or a paint repair product.
			(4)Cleaning productThe term cleaning product means any product used primarily for commercial, domestic, or institutional cleaning purposes,
			 including an air care product, automotive product, disinfectant (except as
			 provided in subparagraph (B)), and polish or floor maintenance product.
			 Such term shall not include—
				(A)any drug or cosmetics, including personal care items such as toothpaste, shampoo, and hand soap;
			 or
				(B)a product labeled, advertised, marketed, and distributed for use only as a pesticide, as defined by
			 section 2(u) of the Federal Insecticide, Fungicide and Rodenticide Act (7
			 U.S.C. 136(u)), including a disinfectant intended for use solely on
			 critical or semi-critical devices as described by such section.
				(5)CommissionThe term Commission means the Consumer Product Safety Commission.
			(6)IngredientThe term ingredient means a chemical in a cleaning product, including—
				(A)a chemical that provides a technical or functional effect;
				(B)a chemical that has no technical or functional effect but is present by reason of having been
			 incorporated into the cleaning product as an ingredient of another
			 chemical;
				(C)a processing aid that is present by reason of having been added to a cleaning product during the
			 processing of such cleaning product;
				(D)any substance that is present by reason of having been added to a cleaning product during
			 processing for its technical or functional effect;
				(E)any contaminant that may leach from container materials or form via reactions over the shelf life
			 of a cleaning product and that may be present at levels where detection is
			 technologically feasible;
				(F)with respect to a fragrance or preservative, each individual component part of the fragrance or
			 preservative by its individual name; and
				(G)any individual component of a petroleum-derived, animal-derived, or other ingredient that the
			 Commission determines be considered an ingredient.
				(7)Polish or floor maintenance productThe term polish or floor maintenance product means a chemically formulated consumer product designed to polish, protect, or maintain furniture,
			 floors, metal, leather, or other surfaces, including polish, wax, and
			 restorer.
			
